Citation Nr: 1626514	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied entitlement to a TDIU. 


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in April 2012 and November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's pertinent postservice treatment records, employment records, and income/tax statements have been secured.  The claims file contains VA examination reports specific to the Veteran's service-connected disabilities, including:  eczematous dermatitis in June 2010, posttraumatic stress disorder (PTSD) in October 2011 and August 2013, and bilateral hearing loss and tinnitus in March 2012 and September 2013.  The reports, predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings, provide findings relevant to the criteria for rating the Veteran's service-connected disabilities and their respective impacts on his occupation functioning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as a whole includes adequate competent evidence to allow the Board to decide this matter.  The Veteran has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  
See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran reported that he earned a GED and has two years of college education.  He worked at two chemical companies for a total of approximately 24 years before working as a safety director for an industrial hose and gasket company for approximately 10 years.  See December 2012  mental health emotional and behavioral assessment; see also November 2013 VA Form 21-4192.  He explained, "I was forced to resign... there was a disagreement on my job duties and we could not exist together after 10 loyal years of employment.  New management did not want me around."  See November 2013 statement.  He subsequently worked full time in customer service at a hardware store from October 2008 to January 2010, and then part-time until he resigned in December 2011.  See April 26, 2012, clinical record; see also November 2013 VA Form 21-4192.  A November 2013 VA Form 21-4192 completed by the hardware store's assistant manager notes that the Veteran was having problems with "feet burning and neck hurting.  Started working part time.  Customer threat and too much pain."  Tax and wage information associated with the file reflects that the Veteran's income was approximately $38,000 in 2008 while working at the hose and gasket company.  While the file does not contain information regarding his 2009 income, tax forms reflect the Veteran earned approximately $17,700 in 2010 and $14,600 in 2011. 

A June 2010 VA skin examination found faint areas of lichenified scaling on the dorsum of the hands and arms as well as eczematous and lichenified papules/plaques of the lower legs.  The examiner noted that approximately 20 to 40 percent of the body was affected, but only 5 to 20 percent of the exposed areas including the head, face, neck, and hands.  

The Veteran reported that he was attacked in April 2011 by an unknown customer while working at the hardware store.  See February 2012 statement.  He explained that the assailant was not identified and the attack was not on film.

An October 2011VA psychiatric examination (fee basis) report indicated that the Veteran's psychiatric impairment was most accurately described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The noted GAF score was 63.  

In an October 27, 2011, clinical record, the Veteran reported that he was doing well at home and at work.  He explained that he was considering retirement as he was having problems with his feet and knees.  He reported occasional bad dreams and anxiety about "general stuff," but denied panic attacks.  He did not mention the reported April 2011 workplace incident.

In January 2012 clinical records and correspondence, the Veteran reported that he left his hardware store position due to anxiety and panic attacks after being attacked by a customer.  He explained that he became paranoid that the man would return and kill him.  He wrote, "I felt leaving this job for my security and the fear of hurting someone or getting hurt would outweigh the part time wages I earned... I can no longer work in the customer service field or where I am in constant contact with people."  The examiner noted that just four months prior the Veteran explained that he was considering retirement due to chronic knee and leg pain.    

A March 2012 VA examination report pertaining to hearing loss reflects the examiner's opinion that hearing loss does not impact the ordinary conditions of daily life.  The report states that the Veteran "indicated he had hearing difficulty mainly when tinnitus was noticeable.  He did not describe specific situational hearing loss.  Today he achieved 92% understanding for monosyllables presented to both ears at normal conversation loudness (50 dBHL), suggesting his hearing is more than adequate for daily communication needs."  

An April 26, 2012, clinical record indicates there was no evidence of psychosis, hallucinations, or delusions.  His intellectual functioning and judgment were grossly intact and his insight was good.  

June 2012 correspondence from the Veteran reiterated his reports of fear and anxiety about the possible return of the customer who attacked him while working at the hardware store.  He explained that he worked for several months after the incident in fear, which led to dreams and nightmares, including memories of Vietnam and the difficulty he had in identifying enemies.  He again reiterated that, "There is no way I could ever go back out into the market and work with customers."  He explained that his neck and back pain reduce his movement and that his hearing loss and tinnitus affect his hearing, even if not to VA's compensable criteria.  He concluded by stating that he considers himself unemployable.    

A December 2012 mental health, emotional, and behavioral assessment report noted that there was no evidence of psychosis, hallucinations, or delusions.  Intellectual functioning  and judgment were grossly intact, and insight was good.  The examiner opined that he was not a risk to himself or others and recommended outpatient management.  

An August 2013 VA psychiatric examination report notes a current GAF score of 68 as well as previous GAF scores of 63 on the October 2011 VA examination report and 55 in December 2012.  The examiner opined:

"While the Veteran is currently not employed, it does not appear at this time that the Veteran's psychiatric symptoms in any way specifically impede him from obtaining and maintaining employment should he choose to.  In general, the Veteran's symptoms as observed during today's examination are mild according to the results of psychological testing outlined below. While working with the general public may continue to be a triggering environment for the Veteran, it does not appear that his symptoms entirely preclude all gainful employment at this time.  The Veteran would be more likely to succeed in a work setting in which he could have little interaction with the general public.  It might be beneficial for the Veteran to maintain some level of employment or employment like activity to provide needed structure. Please note that this statement does not address the Veteran's employability with regard to the Veteran's physical health."	

As alluded to above, the Veteran completed a Clinician Administered PTSD Scale (CAPS) as part of this evaluation.  His overall severity score was 32 which is associated with the 'mild' range of PTSD symptoms.  He reported planning for a future of at least 15 years and was particularly interested in assisting his youngest son to build a positive life.  He was generally euthymic, stating, "I'm basically pretty happy."

A September 2013 VA examination report pertaining to bilateral hearing loss and tinnitus reflects the examiner's opinion that the Veteran's hearing loss and tinnitus do not impact the ordinary conditions of daily life, including his ability to work. 
 
A September 2013 VA examination report pertaining to his cervical spine reflects a diagnosis of cervical spine stenosis with radiculopathy.  The examiner opined that the disability is less likely than not related to service and does not impact ability to work.  

In November 2013 correspondence, the Veteran wrote, "I had to quit my job at [the hardware store] because of the burning sensation in my feet from my nerves being pinched off by bad disks.  The burning sensation also affects my arms and wrists."  He later explained that he worked for approximately six months after the reported April 2011 incident but was paranoid that the customer might return.  He explained that he "went to work armed on a few occasions but decided it was best to leave."  He continued to explain that he "had to quit my job for my and public safety."  

In January 2014, VA received another VA Form 21-4192 from the hardware store, this time signed by a different supervisor.  The form does not explain the reason for termination of employment and reads "unknown" for any concessions made for reason of age or disability.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for: PTSD evaluated as 70 percent from September 28, 2009; a skin rash of the hands and feet evaluated as 30 percent from December 4, 2006; bilateral tinnitus evaluated as 10 percent from December 4, 2006, and bilateral hearing loss evaluated at 0 percent from December 4, 2006.  His combined  evaluation is 80 percent from September 28, 2009.  The Veteran also has cervical spinal stenosis with radiculopathy for which he is not service connected.  

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Board finds that the Veteran meets the schedular criteria for TDIU beginning September 28, 2009.  VA received his claim for entitlement to a TDIU on February 8, 2012.  The Veteran is eligible for a TDIU provided that the competent credible evidence reflects that the Veteran has a service-connected disability or disabilities which prevent him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski (1991).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, supra.  As discussed above, the Veteran's age and nonservice-connected disabilities are not for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran has explained that he resigned from his most recent position in December 2011 for psychiatric and physical reasons.  In January 2012, he reported that fear and anxiety of attack from a customer who threatened and assaulted him in April 2011 forced him to quit.  Alternatively, he explained in an October 2011 clinical treatment record (two months prior to resignation) that he was considering retirement as he was having problems with his feet and knees.  He reiterated that he resigned due to burning sensations in his hand and feet in November 2013 correspondence.  The Board has considered both reasons, and the possible combination thereof, as discussed below.

Regarding the Veteran's service-connected psychiatric disability, the Board acknowledges the Veteran's belief that he is unemployable but finds that the evidence of record does not support such a conclusion.  The clinical evidence does not reflect that the Veteran is precluded from all types of work; rather, the clinical evidence shows that although working with the general public may continue to be a triggering environment for the Veteran, he would be likely to succeed in a work setting in which he could have little interaction with the general public.  See August 2013 VA psychiatric examination report.  Psychiatric treatment records and evaluations reflect a disability picture that is mild.  Importantly, GAF scores were noted as 63 in October 2011, 55 in December 2012, and 68 in August 2013.                   The scores are indicative of mild to moderate difficulty in social and occupational functioning.  Scores between 61 and 70, as noted on both VA psychiatric examinations in October 2011 and August 2013, indicate that the Veteran is generally functioning pretty well.  Notably, the August 2013 examiner opined that the Veteran's psychiatric symptoms do not in any way specifically impede him from obtaining and maintaining employment should he choose to do so.

Regarding the Veteran's service-connected physical disabilities, the Board again finds that the clinical evidence does not support a conclusion that he is precluded from all types of work.  Complaints of neck and back pain and associated radicular pain in the hands and feet are not for consideration because they are not service-connected.  38 C.F.R. § 4.16(a).  His service-connected skin disability, including faint areas of lichenified scaling on the dorsum of the hands and arms, was noted to cover 5 to 20 percent of visible skin.  See June 2010 VA examination report.  Finally, his service-connected bilateral hearing loss and tinnitus disabilities were opined not to impact the ordinary conditions of daily life, including his ability to work.  See March 2012 and September 2013 VA examination reports.   

The Board notes the mere fact that the Veteran's service-connected disabilities have an effect on his employment is not sufficient to find that he is entitled to a TDIU.  The Veteran's disability ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, supra.  The fact that the Veteran has not sustained long-term employment in the past four and a half years is not synonymous with an inability to maintain substantial gainful employment at other occupations.  In order to warrant a TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  In the present claim, the competent credible evidence of record does not reflect that the Veteran is unable to earn a living wage due to his service-connected disabilities, but rather, that he may only be precluded from working in a role requiring customer interaction.  The evidence of record does not reflect that the Veteran is unemployable due to his service-connected disabilities and with consideration of his level of education and previous work experience.  

As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  The appeals in the matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


